DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I: claims 1-18 are drawn to a method or a system of multi-factor authentication wherein a first subset of a plurality of authentication techniques is selected based on a sum of the scores of the selected first subset of the plurality of authentication techniques exceeding a threshold, which is a context score.  Group I is mainly for authenticating an end user with a plurality of authentication techniques, classified in CPC H04L 2463/082.
Group II: claims 19-20 are drawn to a method of evaluating a risk associated with applying authentication techniques by measuring a risk level for the computing device attributable to the authentication techniques in use. The method features modifying, by the computing device, the at least one authentication technique, responsive to the determination that the at least one authentication technique is unacceptable for utilization, to reduce the risk of unauthorized access to a resource.  Therefore, this group is classified in H04W 12/67 of CPC.
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination are separately usable. 
In the instant case, Invention group I is mainly directed to a method of multifactor authentication in which a subset of a plurality of authentication techniques associated with access to the item of content is selected by the client device regardless of the levels of risk.  The entire process does not necessarily involve the step for “determining, by the computing device, that at least one authentication technique of the plurality of authentication techniques is unacceptable for utilization by the client device based on a comparison” as seen in the other group.  See MPEP § 806.05(d).  Invention Group II is different from invention Group I, because it is mainly about evaluating a risk associated with applying authentication techniques by measuring a risk level for the computing device attributable to the authentication techniques and modifying the authentication technique for a reduced risk.  Therefore, the identified Group I and Group II are distinct from each other.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

The election of an invention may be made with or without traverse. 
To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors in no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(1).
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record, showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON ZHAO whose telephone number is (571)272-9953.  The examiner can normally be reached on Monday ~ Friday, 7:30 A.M ~ 5:00 P.M EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl G Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DON G ZHAO/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        05/23/2022